DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-15 are allowed.   The following is an examiner’s statement of reasons for allowance:
With respect to independent claim, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited steps, including the following allowable subject matter:  “wherein… the cubic polymer unit cell comprises a single polymer chain.”  
(Claims 2-15 are dependent on claim 1.)
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters:

Drawings
The drawings are objected to because:
FIG. 6 appears to lack designations --a1-- and --a2-- (which are described on page 14 of the specification).
FIGS. 10B, 10C, and 10D, appear to have wrong labels “(3) 2layer polymer membrane”, “(4) 2layer polymer membrane, and “(5) 2layer polymer membrane”.   It appears that those labels could be changed to --(3) 3layer polymer membrane--, --(4) 4layer polymer membrane--, and  --(5) 5layer polymer membrane--, respectively.


Abstract
The abstract of the disclosure is objected to because it doesn’t accurately reflect applicant’s disclosed invention (which aims to evaluate polymer structure influence on gas permeability of a polymer membrane).  Going forwards with examination, the abstract is interpreted to be:
--The present invention provides a method for measuring gas permeability of a polymer membrane, for example, by evaluating polymer-structure influence on gas permeability of a polymer membrane.--
Correction is required.  See MPEP § 608.01(b).

Specification
The disclosure is objected to because:
On page 1, 2nd paragraph from top of the page (under the “TECHNICAL FIELD” heading) doesn’t accurately reflect applicant’s disclosed invention (which aims to evaluate polymer structure 
--The present invention relates to a method for evaluating gas permeability of a polymer membrane, for example, by evaluating polymer-structure influence on gas permeability of a polymer membrane.--

On page 2, 7th line from bottom of the page, “it include” appears to be a grammatical error, which could be changed to --it includes--.

On page 3, 2nd paragraph from top of the page doesn’t accurately reflect applicant’s disclosed invention (which aims to evaluate polymer structure influence on gas permeability of a polymer membrane).  Going forwards with examination, the paragraph is interpreted to be:
--Further provided is a method which may minimize infinite influential factors that influence gas permeability of a gas-permeable polymer membrane by quantitatively evaluating the influence of gas-permeable polymer membrane on the gas permeability.--

On page 16, 2nd paragraph from top of the page appears to contain editorial errors, which could be changed to (Note that applicant’s disclosed invention aims to evaluate polymer structure influence on gas permeability of a polymer membrane):
--When evaluating or measuring the permeability of the permeating gas, the method may include quantitatively evaluating or measuring the permeability expected with a change in relative concentration in a polymer unit cell in a region that first contacts a flowing permeating gas among polymer unit cells having two or more stacked layers. For example, the polymer unit cell (layer) that first contacts the permeating gas molecule may be separated from the subsequent polymer unit cell (layer), and Otherwise, when the layer after the permeating gas passing through the first polymer unit cell standing alone is thin, the permeating gas that completely passed through the first polymer unit cell may flow back to the first polymer unit cell due to the technical characteristics of the molecular dynamics simulation, thereby doubly influencing the permeability of the penetrating gas into the standalone first polymer unit cell.--

On page 16, 3rd line from bottom of the page, “mat occur” appears to be a typographical error, which could be changed to --may occur--.

On page 19, last paragraph from top of the page appears to contain editorial errors, which could be changed to:
--As shown in FIG. 13, a polymer unit cell (e.g., commercial polymer Nafion) including a short side chain and a polymer unit cell including a long side chain were set. For example, Formula 1 below represents the chemical structure of the side chain of the unit cell polymer of Experimental Example [[1]] 2. For the polymer unit cell including the short side chain, x in Formula 1 was set at 1, and y was set at 2. For the polymer unit cell including the long side chain, x in Formula 1 was set at 1, and y was set at 8.--

Appropriate correction is required.

Claim Objections
Claims 1-2, 7-10, 12 and 14-15 are objected to because of the following informalities:

--A method of measuring gas permeability of a polymer membrane, comprising: 
providing a polymer unit cell;
adjusting a volume of the polymer unit cell;
providing a permeating gas that permeates through the polymer unit cell; and 
supplying the permeating gas to permeate through the polymer unit cell and measuring a relative concentration of the permeating gas in the polymer unit cell,
wherein the polymer unit cell is cubic in shape, and
the cubic polymer unit cell comprises a single polymer chain.--

Claim 2, “the setting” lacks proper antecedent basis.  Going forwards with examination, the claim is interpreted to be:
--The method of claim 1, wherein the [[setting]] providing the polymer unit cell comprises:
providing a main chain of the polymer chain; and 
providing a side chain of the polymer chain.--

Claim 7 contains an improper antecedence and a grammatical error.  Going forwards with examination, the claim is interpreted to be:
--The method of claim 1, wherein [[a]] the single polymer chain included in the polymer unit cell spontaneously rotates or twists to change its shape toward higher entropy.--

Claim 8 contains an improper antecedence and a grammatical error.  Going forwards with examination, the claim is interpreted to be:
the single polymer chain included in the polymer unit cell changes into two or more shapes.--

Claim 9 contains an improper antecedence.  Going forwards with examination, the claim is interpreted to be:
--The method of claim 1, wherein, in the adjusting [[the]] a volume of the polymer unit cell, the volume of the polymer unit cell is adjusted in a decreasing direction.--

Claim 10 contains an improper antecedence.  Going forwards with examination, the claim is interpreted to be:
--The method of claim 1, wherein, in the adjusting [[the]] a volume of the polymer unit cell, a density of the single polymer chain included in the polymer unit cell is adjusted in an increasing direction.--

Claim 12 contains two editorial errors and/or improper antecedences.  Going forwards with examination, the claim is interpreted to be:
--The method of claim [[10]] 11, wherein the two or more polymer unit cells are stacked in a direction in which the permeating gas permeates through the polymer unit cells.--

Claim 14, “the evaluating” lacks proper antecedent basis.  Going forwards with examination, the claim is interpreted to be:
--The method of claim 1, wherein, in the measuring a relative concentration of the permeating gas, the permeating gas permeates only in one direction when the permeating gas permeates through the polymer unit cell.--


--The method of claim 1, wherein, in the measuring [[the]] a relative concentration of the permeating gas, the relative concentration of the permeating gas is measured in only one polymer unit cell, which first contacts the permeating gas, among the two or more stacked polymer unit cells.--
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record discussed below and not relied upon is considered most pertinent to applicant's disclosure.
US Patent No. 10,161,846 B2 to Brule et al. is considered to be the closest prior art reference readable on the claimed invention, disclosing a method of measuring gas permeability of a polymer membrane.  Brule method essentially comprises all the steps recited in claim 1, except for the allowable subject matter, namely:  providing a polymer unit cell; adjusting a volume of the polymer unit cell; providing a permeating gas that permeates through the polymer unit cell; and supplying the permeating gas to permeate through the polymer unit cell and measuring a relative concentration of the permeating gas in the polymer unit cell, wherein the polymer unit cell is cubic in shape (See, e.g., Col. 3, lines 1-62).  
Brule et al. doesn’t disclose:  “wherein the cubic polymer unit cell comprises a single polymer chain.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        June 7, 2021